Citation Nr: 1522545	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of VA surgical treatment for cancer of the mouth and jaw in May 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, S. B., and C. J.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to January 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming, which denied compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of VA surgical treatment for cancer of the mouth and jaw in May 2011.

In June 2014, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has additional disability as a result of VA surgical treatment for cancer of the mouth and jaw in May 2011.  He specifically maintains that his surgery for cancer of the mouth and jaw caused him to have numbness of the right side of his face; hair growth in the interior of his mouth where a skin graft from his right breast area was grafted over metal plate; numbness and pain with limited mobility in his right shoulder and numbness of the chest; limited movement of his head with stiffness in his neck; and dentures that do not function properly for eating.  The Veteran also reports that he had to have additional surgery to correct the metal plate in his jaw.  The Veteran further indicates that it was unnecessary to remove a portion of his jaw and to install a metal plate as a replacement and to remove his teeth as a result of his cancer diagnosis in 2011.  The Veteran essentially contends that the extent of his cancer with misdiagnosed, that his treatment was excessive, and that he suffered additional disability as a result of the surgical treatment he received at the VA.  

The November 2011 RO decision refers to treatment records dated from April 2011 to November 2011 from the Denver, Colorado VA Medical Center (VAMC), and treatment records dated from February 2002 to November 2011 from the Cheyenne, Wyoming VAMC.  The RO specifically reported that the VA treatment records revealed that the Veteran reported to the Denver, Colorado VAMC with a confirmed diagnosis of squamous cell carcinoma of the right, retro, molar trigone, with evidence of cancerous invasion of the floor of the mouth and jaw.  The RO indicated that such records revealed that the Veteran signed two separate preoperative consent forms on May 5, 2011 prior to an extensive surgical procedure which was performed on May 6, 2011.  The RO maintained that the May 6, 2011 surgical report stated that following the Veteran's informed consent, he underwent a direct laryngoscopy, tracheostomy, segmental resection of the right mandible, resection of the floor of the mouth, for squamous cell carcinoma, with a tonsillectomy, neck dissection, right pectoralis rotational flap reconstruction of the intraoral defect, and placement of a mandibular reconstruction bar.  

The RO also reported that a July 2011 VA treatment report revealed objective findings of loss of sensation on the right side of the Veteran's face.  It was further noted that an October 2011 VA treatment report indicated that the Veteran reported no postoperative complaints or issues.  The Board notes that an August 2013 statement of the case referred to the same treatment reports as discussed in the November 2011 RO decision.  

The Board observes, however, that the treatment records referred to by the RO in the November 2011 decision and the August 2013 statement of the case are not of record.  The Board notes that treatment records dated from April 2011 to November 2011 from the Denver VAMC, and treatment records dated from February 2002 to November 2011 from the Cheyenne VAMC, are not presently in the Veteran's claims file.  As those records are clearly pertinent to the Veteran's claim, they must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Additionally, the Board notes that the Veteran has not been a VA examination with an opportunity to obtain opinions as to his claim for entitlement to compensation under the provisions of 38 U.S.C.A § 1151 for additional disability as a result of VA surgical treatment for cancer of the mouth and jaw in May 2011.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any other outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain copies of the Veteran's VA treatment records that are not already in the claims file relating to his reported treatment for cancer of the mouth and jaw and dated since January 2011 from the Denver VAMC and the Cheyenne VAMC, including the clinical records associated with the surgery and any informed consent documents.  

2.  Ask the Veteran to identify all other medical providers who have treated him for cancer of the mouth and jaw since January 2011.  Obtain copies of any relevant medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran incurred additional disability as a result of VA surgical treatment for cancer of the mouth and jaw in May 2011.  The entire claims file, to include any electronic records, must be reviewed by the examiner.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide medical opinions addressing each of the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that any additional disability, to include numbness of the right side of the face; hair growth in the anterior of the mouth; numbness and pain with limited mobility of the right shoulder and numbness of the chest; limited movement of the head with stiffness of the neck; and improper functioning dentures, was caused by the VA surgical treatment for cancer of the mouth and jaw in May 2011.  

(b)  If a relationship between the claimed additional disability and the VA surgical treatment for cancer of the mouth and jaw in May 2011 is shown, the examiner must then provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the additional disability was the result of (i) carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or (ii) an event not reasonably foreseeable.  

An event not reasonably foreseeable is one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

(c)  The examiner must provide a detailed description of any residual disability presently manifested as a result of VA treatment, surgeries, etc., for the Veteran's cancer of the mouth and jaw.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

